                   Case 5:21-cv-00119 Document 1-5 Filed 02/05/21 Page 1 of 3

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   San Antonio       DIVISION

                                 Supplement to JS 44 Civil Cover Sheet
                                Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
45th Judicial District Court of Bexar County, Texas; Cause No. 2021CI00215; Sandra M. Castillo vs.
Robert K. Brucker, Jr., T&T Logistics, LLC, MHC Truck Leasing, Inc. and Schnell Express, LLC




2.     Was jury demand made in State Court?                      Yes            No

If yes, by which party and on what date?

Plaintiff, Sandra M. Castillo                             January 5, 2021
Party Name                                                Date


STATE COURT INFORMATION:

1.      List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
 Plaintiff, Sandra Castillo: Jay Moore, Wayne Wright, LLP, 5707 Interstate Ten West, San Antonio, Texas
 78201, Telephone: (210) 734-7077; Fax: (210) 734-9965; Email: jmoore@waynewright.com

Continued on Page 3


2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
All parties not served.
T & T Logistics LLC
An improper party with a similar name was served instead of T & T Logistics.
T&T Logistics LLC, a Texas citizen, has filed an answer.


TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 1

                                              EXHBIT 5
                   Case 5:21-cv-00119 Document 1-5 Filed 02/05/21 Page 2 of 3

3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
None.




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
None.




VERIFICATION:


                                                          February 5, 2021
Attorney for Removing Party                               Date


Schnell Express, LLC, Robert K. Brucker, Jr., and MHC Truck Leasing, Inc.
Party/Parties




(NOTE: Additional comment space is available on page 3)

                                                                           Reset all fields   Print Form




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                               Page 2

                                              EXHBIT 5
                  Case 5:21-cv-00119 Document 1-5 Filed 02/05/21 Page 3 of 3

ADDITIONAL COMMENTS (As necessary):

 Continued from Page 1 - Party information:

 Defendants, Schnell Express, LLC, Robert K. Brucker, Jr., and MHC Truck Leasing, Inc.
 R. Matt Lair, Espey & Associates, P.C., 12400 San Pedro Avenue, Suite 200, San Antonio, Texas 78216
 Telephone: (210) 404-0333; Facsimile: (210) 404-0336; Email: espeyservice@lawespey.com

 Defendant T&T Logistics LLC, Pro-Se, Eric Talla, 805 Nolan Ryan Dr., Midland, TX 79706
 Email: Ttlogistics450@gmail.com, Telephone: (864) 238-7951




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                          Page 3

                                              EXHBIT 5
